DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on July 19, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed January 24, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deisenroth et al. US 2015/0257383.
Regarding claim 1, Deisenroth teaches a post-harvest treatment method for protecting harvested produce against post-harvest decay caused by a plant pathogen, for preventing or reducing post-harvest decay of harvested produce caused by a plant pathogen, or for controlling a plant pathogen on harvested produce, relative to an untreated control, comprising:
applying to the harvested produce an isolated culture, fungal spore or formulation consisting of Clonostachys rosea f. catenulata strain J1446 in an amount effective for the protecting of the harvested produce against post-harvest decay caused by the plant pathogen, for the preventing or reducing of post-harvest decay of the harvested produce caused by the plant pathogen, or for the controlling the plant pathogen on the harvested produce, relative to the untreated control, wherein the plant pathogen is Monilinia spp. and the post-harvest decay of harvested produce is caused by the Monilinia spp., and wherein said harvested produce is a stone fruit or a citrus fruit, and wherein the harvested produce is protected against post-harvest decay, post-harvest is prevented or reduced, or the plant pathogen is controlled, relative to an untreated control. 
Deisenroth teaches Clonostachys rosea f. catenulata and specifically strain J1446 [0289, 0292, 0302] is applied as last treatment (separately/alone) [0211-212], in a synergistic effective amount to post-harvested fruit [0113, 0209], to include stone or citrus fruit [0085] to protect against post-harvest decay caused by Monilinia spp. [0089, 0124]. Further, said treatment would inherently protect the fruit treated by the method relative to an untreated control,
Regarding claim 10, Deisenroth teaches treating peaches [0085].
Regarding claim 11, Deisenroth teaches treating grapefruits [0085].
Regarding claim 17, claim 1 is applied as stated above. Deisenroth teaches wherein the formulation of C. rosea f. catenlata strain J1446 is combined with an agriculturally acceptable carrier [0386].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisenroth et al. US 2015/0257383.in view of Wilson et al., Biological control of postharvest diseases of fruits and vegetables.
Regarding claims 2-4, Deisenroth is applied to claim 1 as stated above. The prior art does not expressly disclose storing the harvested produce as claimed. 
Wilson teaches applying fungicides to harvested fruits and vegetables and teaches, that fruits and vegetables are subjected to a wide range of storage conditions to delay their microbial and physiological deterioration and that pathogens vary in their adaptability to different storage environments (page 437). While Wilson does not expressly disclose the claimed storage limitations, Wilson does provide one with the understanding that there is “a wide range of storage conditions” and that conditions will vary based on the specific product, e.g., strawberries would not be subjected to the same storage conditions as potatoes. As such, a person of ordinary skill having an understanding of produce decay based on temperature would have determined appropriate storage conditions depending on the particular commodity. It would have been obvious and within the skill level of one of ordinary skill to modify the invention of modified Deisenroth by storing the harvested produce at appropriate storage temperature based on the specific product. 
Regarding 18, claim 1 is applied as stated above. While Deisenroth does not expressly disclose applying Clonostachys rosea f.catenulata strain J1446 at the claimed concentrations, the prior art does teach the culture is applied to post-harvested fruit to control rotting and Wilson further teaches, “Presently, antagonists have to be applied at relatively high rates to be effective against postharvest disease. Research is needed on ways of potentiating antagonistic activity through additives such as nutrients, wetting agents, or spreader-stickers (Effective Antagonist Preparation and Application Methods). As such, it would have been obvious to one of ordinary skill in the art to optimize the concentration needed for resistance to postharvest diseases and determine suitable carries to aid in potentiating antagonistic activity. As stated in MPEP 2144.05, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. Thus, without showing unexpected results, the claimed amount cannot be considered critical.

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but are moot because the new ground of rejection does not rely on BPDB as applied in the prior rejection of record. 
With respect to remarks pertaining to Wilson, Wilson is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that it is known to adjust storage conditions for post-harvest products and known to optimize the concentration needed for resistance to postharvest diseases, and in combination with the primary reference, discloses the presently claimed invention. 
The Roberts Declaration is also not persuasive because newly applied Deisenroth teaches the claimed invention as outlined in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792